Citation Nr: 1502721	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to sclerotic and lytic lesion of the left tibia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim was previously remanded by the Board in December 2012 and December 2013 for further development.  That development having been accomplished, the issue has returned for appellate review. 

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had service connection for sclerotic and lytic lesion of the left tibia restored in a November 2014 rating decision.  The Veteran asserts that his right knee disability is secondary to his sclerotic and lytic lesion of the left tibia and could also otherwise be directly due to service.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There is no examination of record addressing whether the Veteran has a right knee disability that is secondary to his service-connected sclerotic and lytic lesion of the left tibia.  A VA examination with an opinion regarding secondary service connection is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's right knee disability and whether this disability is related to his service-connected sclerotic and lytic lesion of the left tibia.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran is service connected for sclerotic and lytic lesion of the left tibia and the Veteran contends that his right knee disability is aggravated by this service-connected condition.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's right knee disability began during active service or is related to any incident of service.  

e.  The examiner must also provide an opinion as to whether the Veteran's right knee disability is caused by or aggravated by his service-connected sclerotic and lytic lesion of the left tibia.  

Specifically, the examiner should address whether the Veteran's right knee disability is proximately due to, or alternatively, aggravated by the Veteran's service-connected sclerotic and lytic lesion of the left tibia.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Additionally, while this is not a clarification of whether the Veteran wants a hearing, given the circumstances of the case, including undeliverable mail, if the Veteran wishes to have a hearing, please instruct the Veteran that he is still entitled to a hearing if he so desires.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


